                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

JERMAINE CORTEZ PATE,                     )
                                          )
             Petitioner,                  )
                                          )
      v.                                  )          No. 4:19CV207 RLW
                                          )
JENNIFER SASCHE,                          )
                                          )
             Respondent.                  )

                           MEMORANDUM AND ORDER

      This matter is before the Court on Petitioner's Verified Motion for Leave to

Supplement Petition (ECF No. 12), which the Court construes as a motion to amend

his complaint by interlineation.     The Court does not accept amendments by

interlineation. 1 If Petitioner wishes to amend his complaint, he must include with

his motion to amend a proposed complaint that includes each and every claim he

wishes to bring against every respondent in this action. Petitioner is warned that the

filing of an amended complaint replaces the original complaint, and claims that are




      1
       Popoalii v. Correctional Medical Services, 512 F .3d 488, 497 (8th Cir. 2008)
(finding that it is appropriate to deny leave to amend a complaint when a proposed
amendment was not submitted with the motion).
not realleged are deemed abandoned. E.g., In re Wireless Telephone Federal Cost

Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

      Accordingly,

      IT IS HEREBY ORDERED that Petitioner's Verified Motion for Leave to

Supplement Petition (ECF No. 12) is DENIED without prejudice.

      Dated this 9th day of April, 2019.



                                           RONNIE L. WHITE
                                           UNITED STATES DISTRICT JUDGE
